                Case 2:17-cv-00008-JCC Document 66 Filed 08/02/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        MICHAEL D. CASTRO, an individual,                 CASE NO. C17-0008-JCC
10                            Plaintiff,                    MINUTE ORDER
11              v.

12        TRI MARINE FISH COMPANY, LLC, an
          unknown entity, et al.,
13
                              Defendants.
14

15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court on Plaintiff Michael D. Castro’s unopposed motion
18
     for dismissal under Federal Rule of Civil Procedure 41(a)(2) (Dkt. No. 64). Plaintiff indicates
19
     that this matter has been settled in its entirety and requests a dismissal of all claims with
20
     prejudice and with each party to bear its own attorneys’ fees and costs. (Id. at 2.) The Court
21
     GRANTS the motion and ORDERS that this this action is DISMISSED with prejudice and
22
     without an award of costs or fees to any party. The Clerk is DIRECTED to close this case.
23
     //
24
     //
25
     //
26


     MINUTE ORDER
     C17-0008-JCC
     PAGE - 1
            Case 2:17-cv-00008-JCC Document 66 Filed 08/02/21 Page 2 of 2




 1        DATED this 2nd day of August 2021.
                                               Ravi Subramanian
 2                                             Clerk of Court
 3
                                               s/Paula McNabb
 4                                             Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-0008-JCC
     PAGE - 2
